Citation Nr: 0510086	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied service connection for hepatitis C and 
hypertension.  The appellant disagreed and this appeal 
ensued.  


FINDINGS OF FACT

1.  The appellant has hepatitis C first documented in July 
1999 that is related to his use of illegal drugs and sharing 
of needles.  

2.  The appellant has hypertension first shown in March 1994 
that is not related to his active service ending in November 
1974.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The claimant seeks to establish service connection for 
hepatitis C and hypertension.  Service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  A veteran who has 90 days or more of wartime service 
may be entitled to presumptive service connection of a 
chronic disease, including hypertension, that becomes 
manifest to a degree of 10 percent or more within one year 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. § 3.307 (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The medical evidence of record indicates the appellant has 
hepatitis C and hypertension.  Private medical records from 
July 1999 to May 2003 revealed diagnoses of and treatment for 
hepatitis C.  Private treatment records from March 1994 to 
December 2003 noted diagnoses of and treatment for 
hypertension.  This evidence satisfies the initial element of 
these service-connection claims.  

The service medical records are silent as to any complaints, 
treatment, or findings regarding hepatitis C or hypertension.  
The enlistment examination in December 1972 and the 
separation examination in October 1974 showed normal clinical 
evaluations without reference to hepatitis C or hypertension.  
The key element in these claims requires medical evidence 
connecting the current disorders and service.  

With respect to the claim of service connection for 
hypertension, there is no medical opinion directly connecting 
the onset of hypertension to the appellant's service.  
Moreover, the record does not include evidence of a 
continuity of symptomatology between his service and the 
documented findings of hypertension.  As noted above, private 
medical records demonstrated treatment of hypertension from 
March 1994, nearly 20 years after he separated from service 
in November 1974.  The record contains no comment in any of 
the medical evidence to suggest that the disease arose prior 
to the treatment record of March 1994, nor is there any 
medical evidence of a continuity of symptomatology prior to 
March 1994.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  

As for the hepatitis C, an October 2002 private clinical 
record included a comment that the hepatitis had a 
"questionable start date of early October 2001", more than 
25 years after the appellant separated from service.  A 
private clinical record in July 1999 indicated that the 
appellant "was a drinker but quit 10 years ago because of 
the Hep C".  From this, it can be deduced that the medical 
professionals had likely informed him he had hepatitis C at 
least in 1989, 15 years after service, though possibly 
sooner.  A private clinical record in June 2001 indicated the 
appellant had had hepatitis C "for some time", that a 
private physician had "diagnosed it several years ago", and 
that the impression was "Hepatitis C by history of probably 
greater than 15 years."  From this information, it can be 
deduced the appellant had hepatitis C in about 1986, some 12 
years after he separated from service, if not sooner.  

There is then a gap of at most 12 years from the appellant's 
separation from service and his development of hepatitis.  
The onset of the disease may have been earlier, though there 
is no medical evidence to support that conclusion.  Moreover, 
there is a lack of any continuity of symptomatology 
concerning hepatitis C from the date of separation in 
November 1974 and the treatment in about 1986.  Even if there 
were evidence of such a continuity, the private clinical 
record in June 2001 noted that the appellant reported a 
history of using drugs and sharing needles "many years ago; 
greater than 15 or 20 years."  In other words, it appears 
either in service or within several years thereafter the 
appellant developed hepatitis C and the only documented 
activity that might have precipitated that disease is his 
sharing of needles while engaged in illicit drug use, "drug 
abuse" as defined at 38 C.F.R. § 3.301(d).  Although 
38 C.F.R. § 3.301(c)(3) states that infections coincident 
with the injection of drugs will not be considered "willful 
misconduct," subsection (d) specifies that such diseases 
shall not be deemed to have been incurred in line of duty

Compensation is precluded for diseases or injuries the result 
of willful misconduct.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C.A. 
§§ 310 and 331 (now redesignated as §§ 1110 and 1131) to 
prohibit, effective for claims filed after October 31, 1990, 
payment of compensation for any disability that is a result 
of the appellant's own willful misconduct or abuse of alcohol 
or drugs.  Also amended was 38 U.S.C.A. § 105(a) to provide 
that, effective for claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.  See 38 C.F.R. §§ 3.1(m), 3.301(a) and (d) (2004) 
(implementing regulations defining drug usage and excluding 
from compensation injuries or diseases due to "willful 
misconduct", and those which are the result of abuse of 
alcohol or drugs).  

Thus, even if there were medical evidence relating the 
appellant's hepatitis C to his active service ending in 
November 1974, the medical evidence also shows the likely 
etiology of the hepatitis C was the appellant's own drug 
abuse.  If that activity was during service, then any 
resulting disease was by regulation not incurred "in line of 
duty," and service-connected compensation is precluded.  If 
the drug use was after service, then the date of onset was 
also after service and cannot be related to service.  In 
light of the evidence of record and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hepatitis C.  

Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

Prior to the rating decision in this case, the RO sent the 
appellant a letter in September 2002 informing him of 
evidence necessary to substantiate the claims.  After the 
appellant disagreed with the initial determination in the 
case, the RO informed him of the appellate process by a May 
2003 letter.  It further informed him via a May 2003 letter 
of the specific evidence in the record and the evidence VA 
would be responsible for obtaining and that which the 
appellant should provide.  By an August 2003 statement of the 
case and a March 2004 supplemental statement of the case, the 
RO informed the appellant of the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical records, 
private treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
pertinent to the claims and adequately identified by the 
appellant.  The appellant has not been provided with a VA 
examination in this case, for there is no indication that the 
appellant had these claimed disorders in service or for many 
years thereafter.  It appears that all such evidence has been 
obtained and associated with the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Service connection for hepatitis C is denied.  

Service connection for hypertension is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


